        Case 1:21-cv-05452-LGS-JLC Document 26 Filed 09/16/21 Page 1 of 4


UNITED STATES DISTRICT COURT                                                                9/16/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MIGUEL DIAZ,                                                   :
                                                               :
                           Petitioner,                         :   MEMORANDUM ORDER
                                                               :
         -v-                                                   :   21-CV-5452 (LGS) (JLC)
                                                               :
SUPERINTENDENT ERIC BELL,                                      :
                                                               :
                           Respondent.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pro se Petitioner Miguel Diaz filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 on May 26, 2021. (Dkt. No. 1) (“Petition”). Currently

before the Court is Petitioner’s motion for a bail hearing, which was filed on

September 7, 2021. (Dkt. No. 21).

        Petitioner argues that because he is not scheduled to be released from

incarceration until June 1, 2023 and his habeas petition is unlikely to be resolved

by that date, a grant of bail is appropriate. (Dkt. No. 21 at 1). Respondent opposes

the motion, arguing that Petitioner’s claims do not warrant habeas relief, that both

the crime to which he pled guilty and his lengthy criminal history make him “a

particularly poor candidate for bail,” and that there are no special or unusual

circumstances that would warrant a grant of bail in this case. (Dkt. No. 23 at 1–2).

        “[T]he federal courts have inherent authority to admit to bail individuals

properly within their jurisdiction.” Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001);

see also Grune v. Coughlin, 913 F.2d 41, 43–44 (2d Cir. 1990). But the power of a

                                                        1
      Case 1:21-cv-05452-LGS-JLC Document 26 Filed 09/16/21 Page 2 of 4


federal court to grant bail to a habeas petitioner “is a limited one, to be exercised in

special cases only.” Mapp, 241 F.3d at 226. The Second Circuit in Mapp explained

that the “standard for bail pending habeas litigation is a difficult one to meet,” and

stated that a petitioner seeking bail “must demonstrate [1] that the habeas petition

raises substantial claims and [2] that extraordinary circumstances exist that make

the grant of bail necessary to make the habeas remedy effective.” Id. (quotation

marks and brackets omitted). “’In short, the court asks whether this case is

distinguishable from other habeas corpus cases.’” Moore v. Vann, No. 20-CV-12

(DNH), 2020 WL 2315694, at *1 (N.D.N.Y. May 11, 2020) (alterations omitted)

(quoting Jackson v. Bennett, No. 01-CV-8971 (NRB), 2002 WL 126679, at *1

(S.D.N.Y. Jan. 30, 2002)). 1

      Without deciding whether Petitioner has raised “substantial claims” in his

Petition, the Court concludes that Petitioner has not established the existence of

“extraordinary circumstances” that warrant the relief he seeks. 2 “The fact that

petitioner is incarcerated in alleged violation of his constitutional rights does not

constitute an extraordinary circumstance.” Id.; see generally Iuteri v. Nardoza, 662




1In accordance with Lebron v. Sanders, 557 F.3d 76, 78 (2d Cir. 2009), and Local
Rule 7.2 of the Local Civil Rules of the United States District Courts for the
Southern and Eastern Districts of New York, a copy of this case, which is
unpublished or only available by electronic database, shall be simultaneously
delivered to pro se Petitioner along with this Memorandum Order.
2 Because of the two-pronged standard set forth in Mapp, it is not necessary for the
Court to reach the merits of the underlying Petition in this action in order to rule on
the motion for bail. Accordingly, nothing in this Memorandum Order should be
interpreted as a ruling on the merits of the Petition.
                                           2
      Case 1:21-cv-05452-LGS-JLC Document 26 Filed 09/16/21 Page 3 of 4


F.2d 159, 162 (2d Cir. 1981) (reversing order granting bail and finding “nothing

unusual” about petitioner’s argument that, “if the habeas writ is granted, it will

mean that his incarceration . . . would have been without basis,” given that

“[v]irtually all habeas corpus petitioners argue that their confinement is

unlawful.”).

      Here, Petitioner “has not made any showing that his is a ‘special case’ and

that extraordinary circumstances exist such that release is necessary to make the

habeas corpus remedy effective.” Moore, 2020 WL 2315694, at *2 (quotation marks

and brackets omitted). The mere fact that he thinks his case may not be resolved

for almost two years, without more, is insufficient to justify a bail proceeding at this

time. Accordingly, Petitioner’s motion for a bail hearing is denied. The Court

makes no determination regarding the merits of any of the claims raised in the

Petition.




                                           3
      Case 1:21-cv-05452-LGS-JLC Document 26 Filed 09/16/21 Page 4 of 4


      The Clerk is respectfully directed to close docket entry number 21 and mark

it as denied.

      SO ORDERED.

Dated: September 16, 2021
       New York, New York




A copy of this Memorandum Order (and a copy of the Moore decision) has
been mailed to the following:
Miguel Diaz
DIN: 18A2702
Clinton Correctional Facility
P.O. Box 2001
Dannemora, NY 12929




                                        4
